 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6   GERALD W. ,

 7                             Plaintiff,                  CASE NO. 3:19-cv-0379-BAT

 8          v.                                             ORDER REVERSING THE
                                                           COMMISSIONER’S FINAL DECISION
 9   COMMISSIONER OF SOCIAL SECURITY,                      AND REMANDING FOR FURTHER
                                                           PROCEEDINGS
10                             Defendant.

11          Plaintiff appeals the ALJ’s decision finding him not disabled. The ALJ found adjustment
12   disorder with depression and anxiety, personality disorder, generalized anxiety disorder, panic
13   disorder, agoraphobia, major depressive disorder, bipolar disorder, alcohol use disorder and
14   marijuana use disorder are severe impairments; plaintiff has the RFC to perform work at all
15   exertional levels; has the concentration to perform simple routine tasks in 2 hour increments; can
16   work superficially and occasionally with the general public; can interact occasionally with a
17   supervisor; and can be in the same room as co-workers but cannot coordinate work activity with
18   co-workers; and that plaintiff is not disabled because he perform past relevant work and other
19   jobs in the national economy. Tr. 23-30.
20          Plaintiff contends the ALJ failed to give clear and convincing reasons to reject his
21   testimony his panic attacks are debilitating and that the case should thus be remanded for
22   calculation of an award benefits. Dkt. 10. The Court REVERSES the Commissioner’s final
23   decision and REMANDS the case for further administrative proceedings.


     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION AND REMANDING
     FOR FURTHER PROCEEDINGS - 1
 1                                              DISCUSSION

 2          The Court will reverse the ALJ’s decision if it is not supported by substantial evidence in

 3   the record or if the ALJ applied the wrong legal standard. Molina v. Astrue, 674 F.3d 1104, 1110

 4   (9th Cir. 2012). The Court will not reverse the ALJ’s decision on account of errors that are

 5   harmless. Id. at 1111. Where the evidence is susceptible to more than one rational interpretation,

 6   the Court must uphold the Commissioner’s interpretation. Thomas v. Barnhart, 278 F.3d 947,

 7   954 (9th Cir. 2002).

 8   A.     Evaluation of Plaintiff’s Testimony

 9          Plaintiff contends the ALJ should have accepted his testimony his “anxiety prevented him

10   from doing things by himself”; he has severe anxiety being around others; he has trouble

11   thinking straight and his concentration problems prevent him from performing complex tasks; his

12   anxiety is the primary reason he cannot perform work; his medications are not working well; and

13   that he has reached the point where he cannot leave his house to go to work. Tr. 10 at 2-3.

14          Plaintiff contends the ALJ rejected his testimony without explaining which portions of

15   his testimony was being rejected and without stating with specificity the evidence that

16   contradicted his testimony. Id. at 3. Plaintiff argues the ALJ erroneously made general findings

17   that the medical evidence and plaintiff’s activities undercut plaintiff’s testimony. Id. at 4.

18   Plaintiff further argues that some of reasons the ALJ provided do not undercut his testimony and

19   that the ALJ’s determination to discount his testimony consequently is not supported by

20   substantial evidence. Id at 4-5.

21          The ALJ is responsible for weighing a claimant’s allegations and resolving ambiguities in

22   the evidence. Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). When assessing a

23   claimant’s allegations, the Commissioner will consider all of the available evidence and will



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION AND REMANDING
     FOR FURTHER PROCEEDINGS - 2
 1   apply several factors in determining the extent to which a claimant’s alleged limitations can

 2   reasonably be accepted as consistent with the medical evidence and other evidence. 20 C.F.R. §

 3   404.1529(c). “In considering the intensity, persistence, and limiting effects of an individual’s

 4   symptoms, we examine the entire case record, including the objective medical evidence; an

 5   individual’s statements about the intensity, persistence, and limiting effects of symptoms;

 6   statements and other information provided by medical sources and other persons; and any other

 7   relevant evidence in the individual’s case record.” SSR 16-3p, available at 2017 WL 5180304 (as

 8   amended). Clear and convincing reasons are required to reject a claimant’s testimony. Garrison

 9   v. Colvin, 759 F.3d 995, 1015 n. 18 (9th Cir. 2014).

10          Here, the ALJ noted plaintiff testified he was disabled to due to mental symptoms

11   including depression, anxiety, panic attacks, racing thoughts and agoraphobia. Tr. 26. The ALJ

12   further noted plaintiff reported limitations in concentration and interacting with people,

13   particularly large numbers and strangers, and that plaintiff stated he had limitations in memory,

14   completing tasks, understanding, following instructions, dealing with stress and leaving home.

15   Id. at 26-27.

16          The ALJ rejected plaintiff’s testimony about the severity of his symptoms for two

17   reasons. First the ALJ found the medical evidence is “not entirely consistent with the claimant’s

18   allegations of debilitating mental symptoms.” Id. at 27. The ALJ found plaintiff’s treatment

19   history indicated plaintiff’s memory was abnormal only on an intermittent basis; that his ability

20   to concentrate was generally normal with only occasional abnormal findings; that his insight and

21   judgment were fair to normal with some exceptions; that his thought process and thought content

22   was normal. Id. These findings address plaintiff’s claims about his memory, insight and

23   judgment and thought process. However, they do not address plaintiff’s testimony about the



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION AND REMANDING
     FOR FURTHER PROCEEDINGS - 3
 1   severity of his depression, anxiety, panic attacks, racing thoughts and agoraphobia. Hence while

 2   the RFC determination may account for plaintiff’s limits regarding memory, concentration and

 3   inability to perform complex based upon the rational the ALJ gave above, the same cannot be

 4   said about other work place limitations plaintiff claimed were caused by his mental health

 5   problems. Rather all that is before the Court is the ALJ’s implicit acknowledgment that

 6   plaintiff’s anxiety, depression and agoraphobia are limiting in that he can only perform work that

 7   involves superficial and occasional contact with the public, occasional contact with supervisors

 8   and no coordinated work with co-workers. But the ALJ provided no clear and convincing

 9   rationale to reject plaintiff’s testimony about these limiting symptoms which according to

10   plaintiff are more severe than the ALJ found and which render him unable to perform the jobs

11   the ALJ found he could perform.

12          The ALJ also discounted plaintiff’s testimony he can only prepare simple meals and

13   cannot handle money. Tr. 27. The ALJ found the testimony was inconsistent with how plaintiff

14   has no problems with tasks of personal care; that he vacuums, helps with laundry and can clean

15   his small apartment; and that he goes to the store one to three times a month with his fiancée. Id.

16   Again the ALJ’s findings do not address plaintiff’s claim that he cannot work because of the

17   severity of his anxiety, depression and agoraphobia; there is nothing inconsistent with plaintiff’s

18   ability to clean a small apartment of go shopping with a close accompanying friend and

19   plaintiff’s claims his mental health problems prevent him from performing gainful work activity.

20          In sum, the ALJ failed to provide clear and convincing reasons to discount plaintiff’s

21   testimony about the severity of symptoms caused by depression, anxiety and agoraphobia. The

22   ALJ acknowledged these symptoms limit plaintiff’s ability to perform work, as set forth in the

23   RFC, but did not provide a basis upon which the Court may review that determination. The Court



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION AND REMANDING
     FOR FURTHER PROCEEDINGS - 4
 1   accordingly finds the ALJ harmfully erred as the RFC determination does not account for all

 2   mental health limitations claimed by plaintiff.

 3                                            CONCLUSION

 4          The Court REVERSES the Commissioner’s final decision and REMANDS the case for

 5   further administrative proceedings. Although plaintiff argues for an award of benefits, the Court

 6   finds plaintiff’s testimony needs to be reassessed which is a task that appropriately lies with the

 7   ALJ. Further proceedings are thus needed and appropraite. On remand the ALJ will reevaluate

 8   plaintiff’s testimony about the severity of symptoms caused by his mental health conditions,

 9   expand the record and redetermine plaintiff’s RFC as needed, and proceed to the remaining steps

10   as appropriate.

11          DATED this 8th day of August,2019.

12

13
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION AND REMANDING
     FOR FURTHER PROCEEDINGS - 5
